Citation Nr: 0803140	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-10 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel





INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was neither 
manifested during the veteran's active duty service or within 
one year of discharge from service nor is any current 
bilateral sensorineural hearing loss otherwise related to 
service.

2.  Tinnitus was neither manifested during the veteran's 
active duty service nor is any current tinnitus otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by the veteran's active duty service and it may 
not be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The veteran alleges that he incurred bilateral hearing loss 
and tinnitus as a result of noise exposure suffered during 
service over 50 years ago.  He served as a flight officer 
with experience in piloting glider and twin-engine aircraft.  
He believes that his bilateral hearing loss and tinnitus is 
related, in part, to "Deadstick" training that involved 
severe altitude changes in non-pressurized aircraft cabins.  
He had generalized exposure to various types of weapons 
firing during training.  He also served behind enemy lines in 
a combat role wherein he was exposed to the noises of rifles, 
machine guns, artillery, mortars and tanks.

Unfortunately, the veteran's service medical records were 
apparently destroyed in a fire at a government facility in 
1973.  In such cases, where service medical records are 
unavailable through no fault of the veteran, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The veteran has 
consistently denied in service treatment for bilateral 
hearing loss and tinnitus, and he does not recall undergoing 
any audiological evaluations after his induction examination.  
As will be addressed below, medical examiners have considered 
his recollections of in-service noise exposure and 
symptomatology in arriving at medical opinions in this case.  
On the facts of this case, the absence of service medical 
records is not prejudicial to the veteran.

The record does include service department records verifying 
that the veteran was a flight officer with a specialty as a 
"Glider Pilot."  The Board has no reason to doubt the 
veracity of the veteran's statements with regard to his in-
service exposure to acoustic trauma, to include noise 
exposure in a combat environment. Consequently, the Board 
presumes that the veteran engaged in combat in service, such 
that his lay statements and testimony are sufficient to show 
the occurrence of combat-related noise trauma.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The VA audiology examination in March 2004 is the earliest 
evidence of record confirming the existence of bilateral 
sensorineural hearing loss per the standards of 38 C.F.R. 
§ 3.385.  Significantly, this medical evidence is more than 
59 years after the veteran's discharge from active duty 
service.  

At this 2004 examination, the veteran denied any significant 
hearing loss problems, and he attributed his hearing loss in 
high frequencies to "old age" rather than his military 
noise exposure, providing evidence against his own claims.  
He further described "occasional" tinnitus that he only 
noticed when in a quiet room and could concentrate on the 
ringing.  He also attributed his ear ringing to "old age" 
rather than his military noise exposure.  

Based on the evidence, the examiner provided opinion that the 
veteran's bilateral hearing loss and tinnitus disabilities 
were not related to his history of military noise exposure, 
providing medical evidence against these claims.

In a statement received in July 2004, the veteran described 
difficulty with hearing high-pitched noises upon his return 
from oversees combat service.

In February 2005, the veteran submitted an opinion from a VA 
staff physician that states as follows:

In my professional opinion, the current hearing 
loss and tinnitus from which the patient suffers 
is more likely than not related to noise 
exposure from artillery, mortar rounds and heavy 
equipment while he served in combat in World War 
II.  [The veteran] served in the Air Force as a 
combat glider pilot and was exposed to noises 
other than aircraft engines when he was shot 
down.

In a statement received in February 2005, the veteran 
clarified that he had not been shot down while serving as a 
glider pilot.  He further elaborated that he had unprotected 
hearing exposure in the combat environment, the most 
significant being the noise from 125 mm. Howitzers.

The fact that this medical opinion misstates the veteran's 
history in service limits its probative value. 

In statements received in April and November 2005, the 
veteran described noticing decreased hearing acuity shortly 
after an evacuation across the Rhine River in the Spring of 
1945 which became particularly noticeable after watching 
American actions against Germany.  He described noticing a 
"squeal" in his right ear.

Based on this conflicting lay history, the veteran was 
afforded an additional VA audiology examination in April 
2006.  At this examination, the veteran claimed the onset of 
constant bilateral tinnitus since service.  He indicated that 
the in-service tinnitus was so mild that he hardly noticed 
it, but that the disability progressively worsened over time.  
He explained that his previous statement attributing tinnitus 
to old age had been meant to convey the fact that his 
tinnitus did not get worse until old age.  He also reported 
the onset of bilateral hearing loss "a few years after his 
discharge from the military."  

After a discussion of his past statements, he specifically 
denied hearing loss during service.  Based upon audiometric 
findings and review of the record, the examiner opined that 
the veteran's military noise exposure was less likely than 
not responsible for his bilateral hearing loss and tinnitus, 
providing more evidence against claim.  

The Board, having evaluated the probative value of the 
evidence in this case, finds that the veteran's bilateral 
sensorineural hearing loss was neither manifested during his 
active duty service or within one year of discharge from 
service nor is any current bilateral sensorineural hearing 
loss otherwise related to service.  The Board must further 
find that the veteran's tinnitus was neither manifested 
during his active duty service nor is any current tinnitus 
otherwise related to such service.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this regard, it is important to note that medical evidence 
that is speculative, general or inconclusive in nature cannot 
be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must look at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4  Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra .

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The most probative evidence in this case comes from the 
opinion of the April 2006 VA examiner.  This examiner arrived 
at the etiology opinions after thorough review of the claims 
folder and interview of the veteran to clarify his 
inconsistent statements regarding the onset and progression 
of his bilateral hearing loss and tinnitus.  Based upon this 
information and audiometric results, the examiner found that 
the overall evidence was consistent with a determination that 
the veteran's bilateral sensorineural hearing loss and 
tinnitus were less likely than not related to his military 
noise exposure.  The Board finds this opinion to be 
persuasive, providing strong evidence against the claims.

The VA audiology examination in March 2004, which reaches the 
same conclusion as the April 2006 VA examination, also 
provides strong, probative evidence against the claims.  This 
examiner, based upon discussion of the audiology consultation 
and interview results of the veteran, concluded that the 
veteran's bilateral hearing loss and tinnitus disabilities 
were not related to his history of military noise exposure.

On the other hand, the Board finds that the favorable opinion 
from the VA staff physician is not persuasive evidence 
supporting the claims.  The examiner offers a generalized 
statement attributing the veteran's current bilateral hearing 
loss and tinnitus to noise exposure in service.  The 
statement lacks any reference as to the onset and progression 
of the bilateral hearing loss and tinnitus which is 
particularly important in this case as the veteran has 
provided inconsistent and conflicting statements regarding 
the onset and progression of these disorders.  The conclusion 
that a causal relationship exists between the current hearing 
loss and tinnitus, first clinically diagnosed nearly 59 years 
following the veteran's service, is not persuasive given the 
lack of factual data and rationale supporting that 
conclusion.

Beyond this fact, the Board must also find that the post-
service medical evidence in this case provides evidence 
against these claims, indicating disorders that began many 
decades after service with no indicated connection with 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).

The Board has also considered application of the relaxed 
evidentiary standards of 38 U.S.C.A. § 1154(b).  Here, the 
veteran's exposure to acoustic trauma during service has been 
conclusively established.  Simply stated, the Board is not 
disputing that the veteran was exposed to loud noise during 
service. 

The reduced evidentiary burden of 38 U.S.C.A. § 1154(b), 
however, only applies to the question of service incurrence, 
and not to the question of a nexus to service, which 
generally requires competent medical evidence.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  VA medical examiners have considered this 
evidence of service incurrence in providing medical opinions 
in this case.

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements.  However, as a layperson, 
without the appropriate medical training and expertise, the 
veteran is not competent to provide a probative (persuasive) 
opinion on a medical matter, such as the onset and etiology 
of his bilateral hearing loss and tinnitus.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's personal 
opinion is not a sufficient basis for awarding service 
connection.

Based on the above, service connection for the veteran's 
bilateral sensorineural hearing loss and tinnitus on the 
basis of becoming manifest in service and persisting, or on a 
presumptive basis for sensorineural hearing loss as a chronic 
disease, is not warranted.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claims, the doctrine is not for application.  
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied on 
both claims.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the veteran in March 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  He was advised of multiple forms of 
evidence that he should submit to the AOJ to substantiate his 
claims, including alternate forms of evidence that may be 
sufficient to substitute for missing service medical records.  
See Daye v. Nicholson, 20 Vet. App. 512 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

To the extent that any notice error exists, the Board finds 
that any such error could not be deemed prejudicial to the 
veteran.  In prosecuting his claim, the veteran provided a 
medical opinion from a VA staff physician in support of his 
claims reflecting that he has actual knowledge of the 
evidentiary requirements.  As the claims remain denied, any 
failure to provide him timely notice of the criteria for 
establishing a disability rating and effective date of award 
is moot and, therefore, constitutes harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The National Personnel Records Center 
(NPRC) indicates that the veteran's service medical records 
are presumed destroyed.  As indicated above, the veteran does 
not claim in service treatment for hearing loss and/or 
tinnitus, and does not recall any audiometric testing being 
performed following his induction examination.  The RO 
obtained VA clinical records and all private treatment 
records for which the veteran both identified and authorized 
VA to obtain on his behalf.  The veteran himself submitted a 
medical statement in support of his claims.  The veteran was 
afforded two separate VA medical examinations where opinion 
was provided concerning the nature and etiology of his 
bilateral hearing loss and tinnitus.  The last examination 
provided, in April 2006, was based upon review of the claims 
folder to assist in reconciling opinions for and against the 
claims.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


